 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8    CLYDE STEPHEN LEWIS, JAMES PRESTI,
      and MICHAEL RALLS, individual and on
 9    behalf of all others similarly situated,                 No. C17-1932 RSM
10                               Plaintiffs,                   STIPULATED MOTION AND
                                                               ORDER TO EXTEND CASE
11           v.                                                DEADLINES
12    CF ARCIS VII LLC d/b/a THE CLUB AT
      SNOQUALMIE RIDGE, d/b/a TPC AT
13    SNOQUALMIE RIDGE, and d/b/a
      SNOQUALMIE RIDGE GOLF CLUB, et al.,
14
                                 Defendants.
15

16           Plaintiffs Clyde Stephen Lewis, James Presti, and Michael Ralls (“Plaintiffs”) and

17    Defendants CF Arcis VII LLC, CF Arcis IV Holdings, LLC, and Arcis Equity Partners, LLC

18    (the “Arcis Defendants”), by and through their counsel, jointly move to extend case deadlines.

19    In support of their motion, the parties assert the following:

20           1.      On August 2, 2018, the Court granted in part and denied in part the Arcis

21    Defendants’ Motion to Dismiss. Dkt. 26.

22           2.      On October 23, 2018, the Court entered a Rule 16(b) and Rule 23(d)(2)

23    Scheduling Order Regarding Class Certification Motion, establishing March 15, 2019 as the

24    deadline to complete discovery on class certification, and April 18, 2019 as the deadline for

25    Plaintiffs to file their motion for class certification (“Initial Scheduling Dates”). Dkt. 28.

26           3.      In the months that followed, the parties have actively explored the possibility

27    that this matter may be amenable to resolution without further litigation. In the course of those

                                                                             TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO EXTEND CASE DEADLINES                           936 North 34th Street, Suite 300
     Case No. 2:17-cv-01932-RSM - 1                                                Seattle, Washington 98103-8869
                                                                                 TEL. 206.816.6603  FAX 206.319.5450
                                                                                        www.terrellmarshall.com
 1    discussions, the parties exchanged certain discovery informally. Because of the number of

 2    parties involved, discussions took longer than anticipated.

 3           4.      Recently, the parties’ discussions have shifted toward mediation. The parties are

 4    scheduled to attend mediation with Jim Smith of Smith & Hennessey PLLC on May 8th.

 5           5.      LCR 16(b)(4) governs the modification of scheduling orders, and provides that

 6    the dates and schedule specified in the Court’s scheduling order may be modified for good

 7    cause and with the Court’s consent.

 8           6.      The parties believe their respective resources are best directed toward discussing

 9    an agreed resolution of the case, which may obviate the need for formal discovery and motions

10    practice. Should mediation fail, the parties are prepared to efficiently conduct and complete

11    discovery. However, they would like to exhaust the possibility of resolving the case without

12    further litigation before they do so.

13           7.      The Court previously found that the parties had established good cause to extend

14    the Initial Scheduling Dates by three months. The parties submit that good cause exists to

15    extend the Initial Scheduling Dates by an additional three months so that the parties have

16    sufficient time to complete their discussions.

17           8.      For these reasons, the parties respectfully request that the Court modify the case

18    deadlines, as follows:

19
                       EVENT                     EXISTING DEADLINE              NEW DEADLINE
20
       Deadline to complete discovery on         Friday, June 14, 2019       Friday, September 13,
21     class certification                                                            2019

22     Deadline for Plaintiffs to file their   Thursday, July 18, 2019       Thursday, October 17,
       motion for class certification                                               2019
23

24

25

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO EXTEND CASE DEADLINES                        936 North 34th Street, Suite 300
     Case No. 2:17-cv-01932-RSM - 2                                             Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
 1          RESPECTFULLY SUBMITTED and DATED this 16th day of January, 2019.

 2
                                              Terrell Marshall Law Group PLLC
 3                                            Attorneys for Plaintiffs
 4
                                              By s/ Adrienne D. McEntee
 5                                               Adrienne D. McEntee, WSBA #34061
                                                 Beth E. Terrell, WSBA #26759
 6                                               936 North 34th Street, Suite 300
                                                 Seattle, Washington 98103
 7                                               Telephone: (206) 816-6603
 8                                               Fax: (206) 319-5450
                                                 E-mail: bterrell@terrellmarshall.com
 9                                               E-mail: amcentee@terrellmarshall.com

10                                            Davis Wright Tremaine LLP
                                              Attorneys for the Arcis Defendants
11

12                                            By s/ Stephen M. Rummage
                                                 Stephen M. Rummage, WSBA #11168
13                                               Rebecca J. Francis, WSBA #41196
                                                 920 Fifth Avenue, Suite 3300
14                                               Seattle, Washington 98104-1610
                                                 Phone: (206) 757-8136; Fax: (206) 757-7700
15
                                                 E-mail: steverummage@dwt.com
16                                               E-mail: rebeccafrancis@dwt.com

17
                                            ORDER
18
            IT IS SO ORDERED this 19th day of April 2019.
19

20

21
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
                                                                   TERRELL MARSHALL LAW GROUP PLLC
     STIPULATED MOTION AND ORDER TO EXTEND CASE DEADLINES                 936 North 34th Street, Suite 300
     Case No. 2:17-cv-01932-RSM - 3                                      Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
                                                                              www.terrellmarshall.com
